THORNTON, J.
The state appeals from a pretrial order that evidence of defendant’s prior conviction for Unauthorized Use of a Motor Vehicle (UUMV) was not admissible for the purpose of impeaching defendant’s testimony. Defendant was charged in a two-count district attorney’s information with the commission of attempted arson of a police vehicle in violation of ORS 164.325, and attempted criminal mischief against another police vehicle in violation of ORS 164.365.
Before trial, on motion of both sides, the trial court conducted an omnibus hearing to determine the admissibility of two different statements made to the police by defendant, as well as the evidence of defendant’s prior conviction. The court ruled that evidence of defendant’s statements was admissible, but that evidence of his prior conviction was not.
After both parties had filed their briefs, defendant moved this court to dismiss the state’s appeal on the ground that this court lacks jurisdiction to entertain the appeal. The gravamen of the motion is that the “order suppressing statements from use in rebuttal is not appealable under ORS 138.060(3).” Defendant’s motion is not well taken. It is well settled that such motions are appealable. See ORS 138.060(3); State v. Koennecke, 274 Or 169, 545 . P2d 127 (1976); State v. Pfortmiller, 53 Or App 394, 396-97, 632 P2d 459 (1981); State v. Hoare, 20 Or App 439, 442-44, 532 P2d 240 (1975).
On his motion to dismiss the state’s appeal, defendant also contends that the order is not appealable under ORS 138.060(3) because it cannot be known that defendant will waive his right to remain silent and take the stand at the time of trial. Therefore, the appeal is “speculative.” The appeal is not speculative as defendant contends, since defendant’s attorney at the pretrial hearing represented to the court that defendant would take the stand as a witness in his own behalf and would deny commission of the crimes with which he is now charged. State v. Koennecke, supra; State v. Pfortmiller, supra.
*679 Turning to the merits, we conclude that the trial court did not err in ruling that evidence of defendant’s prior conviction for UUMV was not admissible.1
OEC 609(1) provides:
“For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime in other than a justice’s court or a municipal court shall be admitted if elicited from the witness or established by public record, but only if the crime (a) was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted, and the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to the defendant, or (b) involved false statement.”
Under subsection (1)(a) set out above, the determination whether the probative value of evidence outweighs its prejudicial effect is within the trial court’s discretion, but no exercise of discretion is permissible under subsection (1)(b). As to subsection (1)(a), the commentary to the Evidence Code sets out four criteria to guide the trial court’s discretion.
(1) The nature of the prior crime, in terms of its bearing on defendant’s credibility.
(2) The date of the prior conviction, in terms of its proximity or remoteness to the present proceeding.
(3) The similarity of the prior crime to the crime on trial, in terms of the tendency of the jury to treat the impeachment evidence as substantive proof.
(4) The importance of defendant’s testimony in relation to the issues in the case at trial. See OEC, Rule 609, Legislative Commentary, p 123-24:
*680The trial court was entitled to find that the prejudicial effect of the challenged evidence outweighed its probative value and to exclude evidence of the prior conviction. We find no abuse of discretion.
In State v. Carden, 58 Or App 655, 650 P2d 97 (1982), we upheld the trial court’s admission of two prior burglary convictions in a prosecution on another burglary charge, holding that the trial court’s ruling was proper under the first and second criteria in the commentary to OEC Rule 609 and did not constitute an abuse of discretion. Nothing in Carden requires a different result here.
Motion to dismiss appeal denied; affirmed.

 The trial court explained the basis of its ruling as follows:
“On the first proposition, that is admissibility into evidence for impeachment purposes, I have read 609 and the commentary many many times. As a matter of fact, I have been a party to some of its production and some of the imput afterwards with the Circuit Judges. I think what that rule is saying, it’s leaving to the Circuit Judge to determine whether the evidence is going to have some probative value and with the understanding that any evidence of a prior conviction is going to be prejudicial to any defendant, it might sway a jury as a matter of fact if you have a weak case, you know, that could tip the scales. I don’t really see, in this case, I have read the commentary and all of the subparagraphs, that this evidence, a prior conviction, Exhibit 1, which, by the way, is received and I might even assume that the State might present another exhibit later on, of another conviction, but either/or I am not going to allow evidence of prior convictions. * * *”